DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2022.

Drawings
The drawings were received on December 02, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 02, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (“Network Slicing in 5G by Dr. Nishith Tripathi dated October 11, 2018 as cited in IDS dated December 02, 2020) in view of Hoffmann et al. (hereinafter “Hoffman”, US 2021/0243826).
Regarding claim 1, Tripathi discloses an apparatus configured to be employed in a 3GPP (Third Generation Partnership Project) management system, comprising: 
It is obvious to include a memory interface, and processing circuitry.
configured to: 
generate a first request for a NFVO (NFV (Network Function Virtualization) Orchestrator) to instantiate a UPF (User Plane Function) at a location that is determined by 5G (Fifth Generation) QoS (Quality of Service) requirements (i.e., SMF and UPF are chosen, instantiated, and configured for a given network slice as described in the first full paragraph of page 2); 
process a first response from the NFVO indicating that the UPF has been instantiated successfully (i.e., SMF and UPF are chosen, instantiated, and configured for a given network slice as described in the first full paragraph of page 2, and the last full paragraph of page 4).
Tripathi, however, does not expressly disclose configure a SMF (Session Management Function) to add the UPF to a UPF list with a location of the UPF.  
In a similar endeavor, Hoffmann discloses direct UE to UE without data network access identifier.  Hoffmann also discloses configure a SMF (Session Management Function) to add the UPF to a UPF list with a location of the UPF (i.e., SMF signals notification to add UPF as described in paragraphs 0099 and 0140).   
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the SMF to select a UPF that is appropriate and optimal for both the services and network operations.  

Regarding claim 2, Tripathi, and Hoffmann disclose all limitations recited within claims as described above.  Hoffmann also discloses wherein the UPF list facilitates UPF selection for traffic steering (i.e., UPF is selected based on load, location, etc. as described in paragraph 0005). 

Regarding claim 3, Tripathi, and Hoffmann disclose all limitations recited within claims as described above.  Tripathi also discloses wherein the processing circuitry is further configured to process the 5G QoS requirements, wherein the 5G QoS requirements are associated with the connection between a UE (User Equipment) and the UPF (i.e., end-to-end connection between device and UPF established with suitable 5G QoS as described in the first full paragraph of page 4).  

Regarding claim 4, Tripathi, and Hoffmann disclose all limitations recited within claims as described above.  Tripathi also discloses wherein the 5G QoS requirements are derived from end-to-end QoS requirements from the UE to an edge computing application (i.e., end-to-end connection between device and UPF established with suitable 5G QoS as described in the first full paragraph of page 4), and received via an additional request that is associated with the edge computing application (i.e. providing custom QoS for different services as described in lines1-4 of page 5).  

Regarding claim 5, Tripathi, and Hoffmann disclose all limitations recited within claims as described above.  Hoffman also discloses wherein the additional request indicates the location (i.e., UPF location as described in paragraph 0005).  


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi in view of Hoffmann and further in view of Allan et al. (hereinafter “Allan”, US 2022/0007251).
Regarding claim 6, Tripathi, and Hoffmann disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Allan discloses using location identifier separation protocol to implement a distributed user plane function architecture for 5G mobility.  Allan also discloses wherein the processing circuitry is further configured to: 
generate a second request for the NFVO to terminate the UPF (i.e., deleting a registration state as described in paragraphs 0216-0217); 
process a second response from the NFVO indicating that the UPF has been terminated successfully (i.e., deleting a registration state as described in paragraphs 0216-0217); and 
configure the SMF to remove the UPF from the UPF list (i.e., deleting a tunnel identifier corresponding to an access network side of a first communication network as described in paragraphs 0048, and 0082).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable other UPFs to provide connectivity between the UE and the network. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644